Order, Supreme Court, New York County (William McCooe, J.), entered on June 19, 1990, which denied plaintiffs motion for an order staying arbitration and granted defendant’s cross motion for an order compelling arbitration, unanimously affirmed, without costs.
Plaintiff customer signed an agreement to arbitrate all claims with his stockbrokers except those arising under the Federal securities laws. To the extent plaintiff contends that he has raised such a claim, and that accordingly arbitration must be stayed, we observe that no such claim was raised in the verified complaint, nor has plaintiff sought leave to amend.
We decline to review plaintiff’s claim, raised for the first time on appeal, that there was fraud in the inducement to enter into the arbitration agreement. In passing, we note that the argument is without merit, being based solely on allegations that unrelated portions of an alleged oral agreement were breached (see, Briefstein v Rotondo Constr. Co., 8 AD2d 349).
We have reviewed the plaintiffs other arguments, and find them to be without merit. Concur—Ross, J. P., Carro, Asch, Wallach and Smith, JJ.